DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Benoit on 02/17/2021.

The application has been amended as follows: 
Claim 10, line 3, “a first rail located on top of a substantially horizontal surface” has been replaced with – a first rail secured to a top of a substantially horizontal surface--.

Allowable Subject Matter
Claims 1-2, 4-10, 12-18, 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest a galley having all the details as claimed and particularly including a countertop having a first plurality of rails secured to the top surface of the countertop the rails being aligned with one another and configured for receiving at least one countertop insert and a method for using the same.

The further prior art of record Backus (US 762142) does teach a kitchen appliance with a rail on a countertop, however, Backus fails to teach or suggest securing a rail to the countertop. It would not have been obvious to modify Backus to secure/affix the rail to the countertop, as such a modification would limit the mobility of the oven as Backus. Further, there would be no reason to secure to a countertop in a standard kitchen as it is not mobile and the oven is not in danger of falling.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 5712705301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642